EX 99.28(g)(6) Amendment to Master Global Custody Agreement between The Customer and JPMorgan Chase Bank, N.A. This Amendment to the Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. dated March 24, 2011 (“Agreement”), is by and between Curian Variable Series Trust (“CVST”) and Curian Series Trust (each individually “Trust”, and collectively, the “Trusts”) and JPMorgan Chase Bank, N.A. (“Custodian”). Whereas, the parties have agreed to amend Schedule A of the Agreement to add the following new series of CVST (“New Funds”): New Funds (effective September 10, 2012): 1) Curian/DFA U.S. Micro Cap Fund; 2) Curian/Franklin Templeton Frontier Markets Fund; 3) Curian/Neuberger Berman Currency Fund; 4) Curian/Van Eck International Gold Fund; 5) Curian Guidance – Equity 100 Fund; and 6) Curian Guidance – Fixed Income 100 Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. 3. Each Trust and the Custodian hereby each represent and warrant to the other parties that it has full authority to enter into this Amendment upon the terms and conditions hereof and that the individual executing this Amendment on its behalf has the requisite authority to bind such Trust or Custodian to this Amendment. In Witness Whereof, the parties hereto have caused this Amendment to be executed as of June 22, 2012, effective as of September 10, 2012.This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Series Trust JPMorgan Chase Bank, N.A. By:/s/ Kelly L. Crosser By: /s/ Mark D. Trevedi Name: Kelly L. Crosser Name: Mark D. Trevedi Title: Assistant Secretary Title: Managing Director Curian Variable Series Trust By:/s/ Kelly L. Crosser Name: Kelly L. Crosser Title:Assistant Secretary Schedule A List of Funds as of September 10, 2012 Curian Series Trust Funds Curian/PIMCO Income Fund Curian/PIMCO Total Return Fund Curian/WMC International Equity Fund Curian Variable Series Trust Funds Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Guidance – Maximize Income Fund Curian Guidance – Balanced Income Fund Curian Guidance – Rising Income Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Aggressive Fund Curian Dynamic Risk Advantage – Income Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/DFA U.S. Micro Cap Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Strategy Fund Curian/Neuberger Berman Currency Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund Curian/Van Eck International Gold Fund
